Title: To George Washington from Benjamin Walker, 3 April 1784
From: Walker, Benjamin
To: Washington, George



My dear General
New York 3d April 1784

Your favor of the 12th of March reached me the day before yesterday.
Walmsley shall be spoke to on the subject you desire, tho’ I believe he had no thoughts of returning to Virginia, he has his Wife here, and three or four days ago he informed me that he intended to quit Colo. Smith, with whom he has lived during the Winter, and commence Hair dresser in Town.
I am surprized at your not having received any Answers to the Circular Letters. I kept those for the Eastward of this about a Week after I arrived here, when, finding no better conveyance, I forwarded them by the post; least however any accident should have happend, I wrote yesterday, to the several persons to whom they were addressed, mentioning the purport of them, and desiring to know if they were received and if their Delegates will attend—the inclosed will shew you how far the Society in this State have proceeded.
Our Legislature have been sitting here these three months, and have done little or nothing except the Impost bill (which is horrid imperfect) they have past no bill of any consequence—they had began a bill to raise Troops for their Frontiers, but the two Houses differed as to the Number, and now I believe the matter rests till they hear from their Delegates —they must by this Time have arrived at Congress—Mr DeWitt and Judge Paine—are gone—the latter took it in his head to Preach in Mr Gano’s Meeting the Sunday before he sat out—and a Motion was made in the Assembly to chuse another Delegate—as no Minister of the Gospel can hold an Office under our Constitution—but it failed. The chief politics of the day here is whether the Tories shall be sent away or not—I was in hopes these matters would have subsided by degrees—but I see little prospect

of it. The Tories have acted the most imprudent part possible—It never could be supposed that Men who during Eight Years have been taught to consider those people as their greatest Enemies, as the murderers of their Friends, and as the worst of people, could drop their resentments in a day, and receive them as their friends, time and a proper conduct on their part could alone work such a change, and this would have done it. If the Tories had kept themselves quiet and not interfered in public Matters, all the liberal and judicious of the Whigs, would have been so far their friends as to have assisted in burying animosities, and in the course of time, when their conduct had proved they might be trusted—they would have shared in the Government with their fellow Citizens: but instead of adopting such a Conduct, they no sooner got over the first impression of fear, than they laid claim to every attention—and very foolishly contested with the Whigs of the Church in the Election of a Rector supporting with all their influence Mr Moore against Mr Provost and such has their conduct continued —the consequence is such as might have been expected—Resentments are rather heightend than decreased, and many of the most liberal of the Whigs, who came in with the most conciliatory disposition, are now their Enemies—it has helped to carry the spirit of Resentment against them into the Legislature, and two bills are going thro the House which if passed, must drive great part of them away.
The Winter here has been exceedingly severe, much more so than in 1780—and the very great number of poor who had flocked from all parts into Town made it extremely distressing—the River was still close at Esopus a few days since, but a Rain we have now must Open it.
When I left Mount Vernon I mentiond my hopes of getting the appointment of Collector or Naval Officer for this port—but I found so many Candidates whose sufferings and large families gave them better claims that I dropped it—Genl Lamb has the appointment—Willet is Sheriff and Mr Benson Clerk of the City and County the best Office—Colonel Smith put in for it but failed—Till I can get into business which is my ultimate determination I have accepted the Governors invitation to be his Secretary —a return of his fever has confined him these few days past to his Room and Mrs Clinton has also been unwell

—Washington recovers fast—I beg my respectfull Compliments may be presented to Mrs Washington—and to the rest of the family and that you would believe me, your very obliged and affectte hum. Servt

Ben Walker

